Citation Nr: 0842222	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable disability rating for malaria.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

The veteran, his friend


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter initially came before the Board the Veterans' 
Appeals (Board) from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, inter alia, denied the veteran's 
claim of entitlement to a compensable rating for his service-
connected malaria.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The veteran perfected an appeal on this issue to the Board, 
and in June 2005, the Board denied a compensable rating for 
his malaria.  The veteran appealed the June 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2006 Order, the Court vacated 
the Board's decision and remanded this appeal for further 
development consistent with instructions in an October 2006 
Joint Motion.  In turn, in March 2007, the Board remanded 
this case for compliance with the instructions in the Joint 
Remand.  Subsequently, in March 2008, the Board again 
remanded this case for compliance with instructions in its 
March 2007 remand and in the October 2006 Joint Remand.  This 
matter has returned to the Board and is again for appellate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no evidence of active malaria disease, of any 
functional disability from past malaria, or of any residuals 
of malaria.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.21, 4.88b, Diagnostic Code 6304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  a 
VCAA letter from the RO to the veteran dated in April 2004.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in two VCAA letters dated in March 2006 and June 
2007, the RO further advised the veteran that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Here, additional VCAA notice, including notice 
required under Dingess, supra, was provided after issuance of 
the initial AOJ decision in May 2004.  

Further, there also is a timing error with respect to the 
notice required under Vazquez-Flores.  In that regard, with 
increased-rating claims, as the case here, the Court recently 
held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
that, at a minimum, a 38 U.S.C.A. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, a March 2008 VCAA letter of record shows compliance 
with Vazquez-Flores element 1, as listed above.  Moreover, 
the RO provided the veteran with an additional notice letter 
in August 2008 that complies with Vazquez-Flores elements 2, 
3, and 4, as listed above.  However, a timing error exists 
with both the March 2008 and August 2008 Vazquez-Flores 
letters in that these letters were not provided until after 
the rating decision on appeal.  

In both instances, the Court held in Pelegrini II, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the additional VCAA notice, including 
notice required under Dingess and Vasquez-Flores, supra, was 
provided after issuance of the initial AOJ decision.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in April 
2004, followed by subsequent VCAA and Dingess notice in March 
2006 and June 2007, and additional VCAA notice required under 
Vazquez-Flores in March 2008 and August 2008, the RO 
readjudicated the claim in two SSOCs dated in October 2007 
and September 2008.  Thus, the timing defect in all notice 
requirements has been rectified in this case.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and the veteran 
has submitted private medical records.  The VA also has 
provided the veteran with three VA examinations dated in May 
2004, September 2007, and April 2008 in connection with his 
claim.  The veteran was also afforded an opportunity to 
present testimony at a Travel Board hearing in May 2005.  
Finally, through his private attorney, the veteran indicated 
in a March 2008 statement that he has no additional evidence 
to submit.  Thus, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its March 2008 remand.  Specifically, the 
RO was instructed to provide the veteran with VCAA notice as 
required under Vasquez-Flores, supra, and with a VA 
examination by an appropriate specialist to determine the 
nature and extent of the veteran's malaria, determine whether 
there is any residuals of malaria, and describe in detail any 
residuals of malaria.  The Board finds that the RO has 
complied with these instructions by providing the veteran 
with VCAA notice required under Vasquez-Flores, and that the 
VA examination report substantially complies with the Board's 
March 2008 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
March 2003) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

The Board now turns to the veteran's noncompensable 
disability rating for malaria.  The veteran's malaria was 
rated as 10 percent disabling from January 5, 1946, to July 
14, 1947.  Since July 14, 1947, it has been rated as 
noncompensable.  The veteran's malaria is rated under 
Diagnostic Code 6304, 38 C.F.R. § 4.88b.  Under Diagnostic 
Code 6304, a 100 percent disability rating is warranted when 
there is an active disease.  The diagnosis of malaria depends 
on the identification of the malarial parasites in blood 
smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears. Thereafter, malaria is to be rated as residuals 
such as liver or spleen damage under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6304. 

A review of the record reveals blood tests performed by VA in 
May 2004, September 2007, and April 2008.  The veteran also 
received a blood test from his private physician in February 
2005.  None of the blood tests indicate the presence of 
malarial parasites in blood smears, despite the veteran's 
contention that he was diagnosed with malaria by his private 
physician and that he experiences symptoms of malaria, such 
as chills, fatigue, and cold sweat.  See transcript of Travel 
Board hearing dated in May 2005.  Further, the most recent VA 
examination in April 2008 indicated no evidence of active 
malaria or any residuals of malaria.  During this 
examination, the veteran also reported that the severity of 
his symptoms has stayed the same since the September 2007 VA 
examination, and that he has received no treatment for 
malaria since discharge from service.  The April 2008 VA 
examiner further emphasized that the symptoms of chills, 
fatigue, and sweats experienced by the veteran are unlikely 
to be related to malaria.  See VA examination report dated in 
April 2008.  

Accordingly, in the absence of active disease or any residual 
disability, such as liver or spleen damage, the Board finds 
that the preponderance of the evidence is against a 
compensable disability rating for malaria.  38 C.F.R. § 4.3.   

The Board adds that there has never been an occasion since 
the effective dates of his award when the veteran's malaria 
has exceeded the current rating assigned by the RO.  Thus, 
there is no basis for further "staging" of this rating.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any hospitalization associated with 
the disability in question.  In fact, the veteran currently 
receives no treatment for his disability.  In addition, there 
is no evidence that the veteran's disability interferes with 
his ability to work.  See, too, 38 C.F.R. § 4.1 (indicating 
that, generally, the degrees of disability specified [in the 
Rating Schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  


ORDER

A compensable disability rating for malaria is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


